Title: To James Madison from James Simpson, 26 May 1806 (Abstract)
From: Simpson, James
To: Madison, James


                    § From James Simpson. 26 May 1806, Tangier. No. 112. “No. 111 treated entirely on subject of the Crew of the Brig Indefatigable on which I shall be happy to receive your Commands.
                    “Since then the Swedish Consuls Agent at Mogadore has advised him that the Arabs have the Swedes mentioned in my former Letters, now refuse to deliver them up for the three hundred dollars each they had before demanded; he says they tell him they must have more without mentioning how much. Part of the Crew of a Spanish Fishing Vessel and that of a Doggar (supposed Danish) have lately fallen into the Power of those Savages. This matter has now become so serrious the Consuls resident here have again deliberated in meeting on it, but without being able to come to any positive or determined plan, or to fix any precise sum to be given for redemption as appeared adviseable; the result was that each should take the sense of his respective Government and still ultimately jointly to endeavour at establishing such a sum to be paid at Mogadore as would put a stop to the selling of Christians in the Country, by holding forth a powerfull inducement to the first Arab who shall meet with them to conduct them there at once: some were of oppinion One hundred dollars would be sufficient. I confess I was one who thought two hundred more likely to secure the object in view. The grand difficulty arises from there being so many persons suffering in the day, and that they have fallen into the hands of those to whom a small sum of money is no consideration. By releasing these at high rates, it is feared we should but stimulate to Speculations of the like nature hereafter.
                    “On the 15th Inst, the usual Consular Passports were required by Sidy Muhammed Selawy for the following Vessels of War.
                    
                    
                        
                            “Ship
                            Nassaria of
                            36 Guns
                            120 Men
                            Commanded by Arraiz
                            Sebrah
                        
                        
                            
                            Maimona
                            30
                            100
                            ”
                            Anwad
                        
                        
                            
                            Suera
                            24
                            80
                            ”
                            Flores
                        
                        
                             Brig
                            Mefta
                            16
                            50
                            ”
                            Buguba
                        
                    
                    “These Vessels are ready to sail from Larach and a new Xebeque pierced for sixteen Guns but mounting only twelve, from Tetuan. At this last Port they are geting ready the two half Galleys. This Armament has always been understood to be destined against Vessels of the Hans Towns, Russians and Prussians. Hamburgh lately has made a seperate Peace and agreed to pay Morocco five thousand dollars a year.
                    “The Spanish Commercial Agents have been so long in this Country without having been able to obtain the extraction of any Article whatever at the Duties established by the Treaty of 1799, appear now to be upon the point of departure. The Court of Madrid continues equaly to resist Muley Solimans desire of being put in possession of the Presidio’s Spain holds in his Country, Ceuta included, which latter he now presses more than ever to have. The English continue to take off from hence and Tetuan constant and very considerable supplies of Cattle for their Navy and Army. At the Duties now paid they may fairly be calculated to exceed two hundred thousand dollars a year. A Present in Jewelery and other valuable Articles from England was lately sent to the Emperour cost nearly £10,000Stg. This was projected by Lord Nelson and intended to have been delivered by a Captain of a Ship of War accompanied with a request from the Admiral of more liberal supplies of small Articles of Provision for their Fleet. It was however sent by the Consul and the only result we have yet seen is that the English Ships are permitted to take four in place of two Dozen Fowles, to which they had in common with others been reduced and four Sheep each, duty free.
                    “Notice has been sent to the French Consul that Muley Soliman has provided some Horses he intends sending the Emperour Napoleon and it is said one of his Officers will accompany them, with the Character of Ambassador. About ten days ago Mutad Arraiz (Lisle) Anchored in this Bay in a Corvette from Tripoly and passed to the Westward on a Cruize.”
                